Citation Nr: 0612316	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  01-08 947A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veterans' Appeals (Board) decision on April 14, 
1987, that denied the veteran a rating in excess of 10 
percent for residuals of a left foot injury. 



REPRESENTATION

Moving party represented by:  Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

J. Fussell, Counsel





INTRODUCTION

The veteran, the Moving Party, had active service from 
October 1971 to January 1977 and from October 1977 to 
September 1980.  

In a November 2001 motion, the Moving Party alleged CUE in 
the Board decision dated April 14, 1987.  In January 2002, 
the Board advised the Moving Party that if he wanted to 
proceed that he should review Title 38 of the United States 
Code at section 7111 and Title 38 of the Code of Federal 
Regulations beginning at section 20.1400 and provide the 
Board with the appropriate information and arguments if 
indicated.  The veteran's representative provided further 
argument in June 2004.  

A July 2004 Board decision which denied the motion for 
revision of the April 1987 Board decision was appealed to the 
United States Court of Appeals for Veterans Claims (Court) 
which, pursuant to an August 2005 Joint Motion for Remand, 
entered an Order in August 2005 vacating the July 2004 Board 
decision and remanded the case for compliance with the 
instructions in the Joint Motion.   


FINDINGS OF FACT

1.  The Moving Party was notified of the April 1987 Board 
decision, which continued a 10 percent rating for residuals 
of a left foot injury, by letter dated April 14, 1987.

2.  The April 14, 1987, Board decision failed to apply the 
provisions of 38 C.F.R. § 3.344 in adjudicating the appeal 
from an RO rating reduction from a 20 percent disability 
evaluation to a 10 percent disability evaluation.  

3.  The April 14, 1987, Board decision contained CUE in 
failing to apply the provisions of 38 C.F.R. § 3.344.  




CONCLUSIONS OF LAW

1.  The April 14, 1987, Board decision is final.  38 U.S.C.A. 
§ 4004(b) (2005).  

2.  The April 14, 1987, Board decision was clearly and 
unmistakably erroneous.  38 U.S.C.A. §§ 5109A, 7104, 7111 
(West 2002); 38 C.F.R. §§ 3.344, 20.1400, 20.1401, 20.1403, 
20.1404, 20.1405 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Assist and Inform

CUE motions are not conventional appeals, and the duties to 
notify and assist contained in The Veterans Claims Assistance 
Act of 2000 are not applicable to CUE motions.  Livesay v. 
Principi, 15 Vet. App. 165, 179 (2001) (en banc); also see 38 
U.S.C.A. §§ 5103(a), 5103A (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).  

In any case, the Board sent the Moving Party the CUE 
regulations, which advised him of the specific filing and 
pleading requirements governing motions for review on the 
basis of CUE.  The veteran's representative provided further 
argument in June 2004.  

Following the August 2005 Court Order, the veteran's attorney 
was contacted by letter in March 2006 and informed that a 
copy of the Court's Order was on file and informed that 
additional argument or evidence could be submitted before the 
Board proceeded with readjudication.  

The attorney responded by letter in March 2006 stating that 
the veteran had nothing else to submit and submitted an 
additional copy of the Joint Motion for Remand.  The Board 
also notes that a copy of the May 2005 "Brief of Appellant" 
to the Court is on file.  

However, a determination of CUE in a prior Board decision is 
based on the facts of record at the time of the decision 
challenged.  38 C.F.R. § 20.1403(b).  Therefore, there is no 
further development that would be appropriate.   

Procedural History and Background

A June 1981 rating decision RO granted service connection for 
residuals of a fracture of the left tarsal navicular and 
assigned an initial disability rating of 20 percent, both 
effective from September 27, 1980.  

The veteran was afforded a VA examination in May 1985, during 
which the examiner noted complaints of foot pain, 
particularly on the right.  Radiological examination of both 
feet showed bilateral hallux valgus deformities, but no 
fracture or dislocation. 

A July 1985 rating decision reduced the assigned disability 
rating for residuals of a left tarsal navicular fracture from 
20 percent to 10 percent, effective from November 1, 1985.  

The veteran appealed the July 1985 rating decision and in 
April 1987 the Board determined that an evaluation in excess 
of 10 percent for residuals of a left foot injury was not 
warranted, finding that the residuals of the left foot injury 
resulted in no more than moderate impairment.  

A June 1990 Board decision determined that an evaluation in 
excess of 10 percent was not warranted for residuals of a 
left tarsal navicular fracture with arthritis.  

A March 1996 decision by a hearing review officer increased 
the rating to 20 percent from January 1995.  

The veteran did not appeal a March 1998 rating decision that 
found, in pertinent part, that the July 1985 rating decision 
did not contain CUE.  The allegation of CUE in the July 1985 
rating decision was factually driven, claiming that the 
evidence established that the disability warranted a higher 
rating.  

A November 1999 rating decision found no CUE in the July 1985 
rating decision in reducing the 20 percent rating to 10 
percent without use of a goniometer to measure range of 
motion of the left ankle on VA examination in May 1985.  The 
veteran appealed that portion of the November 1999 rating 
decision as well as the denial of a claim in excess of 20 
percent.  

A January 2001 rating decision granted a total disability 
rating based on individual unemployability due to service-
connected disabilities (TDIU rating) and entitlement to basic 
eligibility to Dependents' Educational Assistance (DEA).  

On appeal, in addition to granting a 30 percent rating for 
the service-connected left foot injury residuals, an August 
2001 Board decision found that the July 1985 rating decision 
did not contain the alleged CUE that the RO changed the 
applied diagnostic code to one not requiring range of motion 
testing, because the July 1985 rating decision was subsumed 
in the April 1987 Board decision.  See 38 C.F.R. § 20.1104; 
Smith v. Brown, 35 F.3d 1516, 1523 and 1526 (Fed. Cir. 1994) 
(holding that 38 C.F.R. § 3.105(a) applies only to RO 
decisions, and not to Board decisions); and Duran v. Brown, 7 
Vet. App. 216, 224 (1994) (holding, under VAOPGCPREC 14-95, 
that an RO decision "appealed to and affirmed by the Board" 
was thus "subsumed by the Board's decision," and could not be 
attacked on CUE grounds).  So, the July 1985 rating decision 
ceased to have any independent effect once the Board has 
rendered a final decision and was not subject to a claim 
alleging CUE. 38 C.F.R. § 20.1104.  

The August 2001 Board decision noted that the veteran had not 
specifically raised a claim of CUE in the Board's April 1987 
decision or the June 1990 rating decision.  Although the 
veteran filed a Motion for Reconsideration of the Board's 
April 1987 decision, it made no allegation of CUE and in May 
2001, that Motion was denied.  The veteran was notified that 
he could submit a motion alleging CUE in the April 1987 Board 
decision, under 38 U.S.C.A. § 7111 and 38 C.F.R. §§ 20.1400, 
20.1404.  

In a November 2001 motion the veteran alleged CUE in the 
April 14, 1987, Board decision.  

Law and Regulations

A party to a decision may initiate review to determine 
whether CUE exists in a final Board decision.  See 38 
U.S.C.A. § 7111(c); 38 C.F.R. §§ 20.1400(a), 20.1401(b).  As 
a result, the Board has original jurisdiction to determine 
whether CUE exists in the prior final Board decision of April 
14, 1987.  A decision by the Board is subject to revision on 
the grounds of CUE, and if evidence establishes the error, 
the prior decision shall be reversed or revised.  38 U.S.C.A. 
§ 7111(a).  A request for revision of a decision of the Board 
based on CUE may be made at any time after that decision is 
made.  38 U.S.C.A. § 7111(d); 38 C.F.R. § 20.1404(c).  

As defined in 38 C.F.R. § 20.1403, CUE is a very specific and 
rare kind of error. It is the kind of error, of fact or of 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Generally, either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied.  Schutte v. West, 4 Fed. App. 787 
(2001); 38 C.F.R. § 20.1403(a).  Review for CUE in a prior 
Board decision must be based on the record and the law that 
existed when that decision was made.  38 C.F.R. 
§ 20.1403b)(1).  No new evidence will be considered in 
connection with the disposition of the motion.  38 C.F.R. 
§ 20.1405(b).  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  Kinnaman v. Derwinski, 4 Vet. 
App. 20, 26 (1993); 38 C.F.R. § 20.1403(c).  

Analysis

The November 2001 CUE motion alleged CUE in the April 1987 
Board decision on the basis of the VA's purported failure to 
assist the veteran in obtaining an adequate VA examination 
because his disability was rated under the criteria for 
Diagnostic Code 5284.  The veteran felt that examiners had 
focused on symptoms in the left ankle and ignored symptoms in 
the left foot. 

This contention does not constitute CUE.  Even if the VA had 
not obtained an adequate VA examination for the veteran, a 
purported failure to assist the veteran does not constitute 
CUE.  Among the examples of what is not CUE is the VA's 
failure to fulfill the duty to assist.  See 38 C.F.R. § 
20.1403(d)(2).  The rationale for this is that a CUE analysis 
addresses only what was actually in the record on April 17, 
1987.  See Cook v. Principi, 318 F.3d 1334, 1346 (2002).  The 
VA's purported failure to fulfill the duty to assist cannot 
constitute CUE because the claimant cannot show that 
fulfillment of the duty would have manifestly changed the 
outcome of the prior final decision.  Even if the record had 
been incomplete on April 14, 1987, which it was not, it does 
not mean the record would have been incorrect.  See Caffrey 
v. Brown, 6 Vet. App. 377, 382-383 (1994).  For these 
reasons, that contention does not constitute CUE.  

The Board will not address the contentions that evidence 
pertaining to the veteran's left ankle was considered in 
rating the service-connected disability of the left foot 
because of the favorable outcome of this decision.  However, 
the Board notes that the veteran is service-connected for 
residuals of a tarsal navicular fracture and that these bones 
are located in the region of the ankle.  Moreover, 
consideration was properly given in the past to rating the 
disability under 38 C.F.R. § 4.71a, Diagnostic Code 5271 for 
limitation of motion of that ankle and under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5284 for other foot injuries.  

The new allegation of CUE is, essentially, that the 
provisions of 38 C.F.R. § 3.344 were not followed or applied 
in the April 1987 Board decision.  

In Sorakubo v. Principi, 16 Vet. App. 120, 123 -24 (2002) the 
Court addressed the question of whether there was CUE in a 
Board decision in failing to address and apply 38 C.F.R. 
§ 3.344 in the appeal of a rating decision which reduced a 10 
percent rating for residuals of a fracture of the sternum.  
The Court noted that this regulation provided that the 
requirements for reducing a disability rating that, as in 
this case, had continued at the same level for 5 years or 
more are more stringent than the requirements for 
periodically increasing or decreasing a disability rating.  
The Court cited 38 C.F.R. § 3.344(a) which provides: 

Examination reports indicating improvement. 
Rating agencies will handle cases affected by 
change of medical findings or diagnosis, so as to 
produce the greatest degree of stability of 
disability evaluations consistent with the laws 
and [VA] regulations governing disability 
compensation and pension.  It is essential that 
the entire record of examinations and the 
medical-industrial history be reviewed to 
ascertain whether the recent examination is full 
and complete, including all special examinations 
indicated as a result of general examination and 
the entire case history. . . . Examinations less 
full and complete than those on which payments 
were authorized or continued will not be used as 
a basis of reduction.  Ratings on account of 
diseases subject to temporary or episodic 
improvement . . . will not be reduced on any one 
examination, except in those instances where all 
the evidence of record clearly warrants the 
conclusion that sustained improvement has been 
demonstrated. . . . Moreover, though material 
improvement in the physical or mental condition 
is clearly reflected the rating agency will 
consider whether the evidence makes it reasonably 
certain that the improvement will be maintained 
under the ordinary conditions of life. . . . 
Rating boards encountering a change of diagnosis 
will exercise caution in the determination as to 
whether a change in diagnosis represents no more 
than a progression of an earlier diagnosis, an 
error in prior diagnosis or possibly a disease 
entity independent of the service-connected 
disability. 

Also, 38 C.F.R. § 3.344(c) provides that: 

Disabilities which are likely to improve. The 
provisions of paragraph[] (a). . . of this 
section apply to ratings which have continued for 
long periods at the same level (5 years or more).  
They do not apply to disabilities which have not 
become stabilized and are likely to improve.  
Reexaminations disclosing improvement, physical 
or mental, in these disabilities will warrant 
reduction in rating.

In Sorakubo, Id., it was undebatable that the prior Board 
decision (as in this case) had not addressed or applied 38 
C.F.R. § 3.344.  The Court further stated that: 

In Brown v. Brown, this Court held that when the 
issue is whether the VARO is justified in 
reducing a veteran's protected rating, the Board 
is required to establish, by a preponderance of 
the evidence and in compliance 38 C.F.R. § 3.344, 
that a rating reduction is warranted.  5 Vet. 
App. 413, 421 (1993); see also Kitchens v. Brown, 
7 Vet. App. 320, 325 (1995) (holding that when a 
VARO reduces a veteran's disability rating 
without observing the applicable VA regulations, 
the reduction is void ab initio.)  In Ternus v. 
Brown, the Court noted that the Board is required 
to apply all relevant statutes and regulations 
appropriate to the case before it.  6 Vet. 
App. 370, 376 (1994).  Furthermore, the Court 
held that the VARO's failure to apply the 
reduction regulation for total disability ratings 
assigned on schedular bases was CUE.  Id.; see 
Olson v. Brown, 5 Vet. App. 430 (1993) (holding 
that Board's determination that decision below 
that did not apply reduction regulation did not 
contain CUE was arbitrary, capricious, an abuse 
of discretion or otherwise not in accordance with 
law).  

In Sorakubo, Id., the Court concluded, citing Dofflemyer v. 
Derwinski, 2 Vet. App. 277, 282 (1992) that in failing to 
address 38 C.F.R. § 3.344 a prior Board decision had abused 
its discretionary authority.  

Based on the same rationale as expressed by the Court in 
Sorakubo, Id., the Board must conclude that in failing to 
address and apply the provisions of 38 C.F.R. § 3.344 to the 
RO rating reduction the Board in April 1987 committed CUE.  



Remand to the Regional Office for a Statement of the Case 
(SOC)

The August 2005 Joint Motion for Remand stated, in pertinent 
part, that:

The parties agrees that the Appellant's case 
should be remanded because the Board did not 
consider whether to remand the case to the  
Department of Veterans Affairs (VA) Regional 
Office (RO) for issuance of a Statement of the 
Case (SOC) regarding the reduction of Appellant's 
disability rating for residuals of a left foot 
injury.  

However, a prior Board decision has already determined that 
there was no CUE in the July 1985 rating decision and that 
Board decision is now res judicata.  

So, if the RO were to issue an SOC with respect to the July 
1985 rating reduction it would constitute a nullity and have 
no legal effect, since the impact of the July 1985 rating 
decision is absolutely final under the doctrine of res 
judicata.  

Moreover, the current appeal is not an appeal from an RO 
rating decision which necessarily requires a Notice of 
Disagreement, Statement of the Case, and Substantive Appeal.  
Generally see 38 U.S.C. § 7105 and 38 C.F.R. § 20.200.  
Rather, in adjudicating whether there is CUE in a Board 
decision, the case is not an appeal from an RO determination 
but is a collateral attack initiated by filing a motion 
directly with the Board.  So, an SOC is never required.  
Therefore, for the Board to follow the dictates of the Joint 
Motion would prove to be both irrational and create an 
unnecessary delay in the favorable outcome of the case.  

In sum, there was CUE in the April 14, 1987, Board decision 
in not applying 38 C.F.R. § 3.344 to the appeal from the July 
1985 RO rating reduction.  






ORDER

CUE exists in the Board decision dated April 14, 1987, and 
the motion for revision of the April 14, 1987, Board decision 
is granted. 



                       
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



